DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 07/14/22 has been acknowledged.
Applicant cancelled Claim 1, and either added various allowable subject matters in all independent claim or amended claims to overcome the referenced prior art, amending Claims 2, 4, 5, 7, 8, 10, 18, 19, 22, 23, and 26.
Applicant further cancelled Claims 29-37 non-chosen for examination in the Applicant response to restriction requirements.

Status of Claims
Claims 2-28 are examined on merits herein.

Allowable Subject Matter
Claims 2-28 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 2: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 2 as: “first length is greater than the second length”, in combination with other limitations of Claim 2.
Re Claim 4: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 4 as: “the length of each of the first conductive pads is greater than the length of each of the second conductive pads”, in combination with other limitations of Claim 4.
Re Claim 8:  The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 8 as: “the length of each of the first conductive pads is greater than the length of each of the second conductive pads, and the length of each of the second conductive pads is greater than the length of each of the third conductive pads”, in combination with other limitations of the claim.
Re Claim 12: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 12 as: “at least one of the first conductive rails having a width less than the width of each of the first control gates”, “at least one of the second conductive rails having a width less than the width of each the second control gates”, in combination with other limitations of Claim 12.
Re Claim 18: The prior arts of record, alone or in combination, fail to anticipate or render obvious such combination of limitations as: “at least one of the first conductive rails having a width less than a width of each the first control gates”, “at least one of the second conductive rails having a width less than a width of each the second control gates”, and “one third conductive rails having a width less than a width of each the third control gates”, in combination with other limitations of the claim.
Re Claim 19: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitations as” the first conductive contacts coupled to the first conductive pads, each of the first conductive contacts having a first length in the second direction, the second conductive paths including second conductive pads located on a second level ….” etc. – up to the end of the claim, combined with other limitations of Claim 19.
Re Claim 23: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitations of Claim 22 as: “the first conductive paths include first conductive pads located on a first level of the apparatus and coupled to the first conductive rails”, “the second conductive paths include conductive pads located on a second level of the apparatus and coupled to the second conductive rails”, in combination with other limitations of the claim.
Re Claim 26: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 26 as: “conductive pads located on a level of the apparatus over the additional dielectric structure”, in combination with other limitations of the claim.
Re Claims 3, 5-7, 9-11, 13-17, 20-22, 24-25, and 27-28: Claims 3, 5-7, 9-11, 13-17, 20-22, 24-25, and 27-28 are allowed due to dependency on one of the above-cited independent claims

The prior arts of record include: Lee et al. (US 2019/0189632), Lee (US 2016/0133644), Hwang et al. (US 2011/0284943), and Sakamoto et al. (US 2020/0295033).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  
The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/01/22